DETAILED ACTION
1. Applicant's response, filed 7 December 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. The amendments to claims 39-50 amend have resulted in the claims no longer being directed to an independent or distinct invention. As such, claims 39-50 are no longer considered withdrawn and are examined herein.

Claim Status
4. Claims 1-30 are cancelled.
Claims 31-50 are currently pending and are under examination herein.
Claims 31-50 are rejected.
Claims 31, 33, 38-39, 42, 48 and 50 are objected to.

Priority
5. The application claims the benefit of priority to Australian Application No. 2016903246, filed 16 August 2016, and Australian Application No. 2016900254, filed 28 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claims to the benefit of priority to the ‘246 and ‘254 applications are acknowledged. As such, the effective filing date of the claims is 28 January 2016.

Claim Objections
6. Claims 31, 33, 38-39, 42, 48 and 50 are objected to because of the following informalities: 
Claims 31 and 39: 
“45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, rs10911251, one of rs6687758 or rs6691170, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, one of rs6983267 or rs10505477 or rs7014346, rs719725, rs10904849, rs10795668, rs704017, one of rs11190164 or rs1035209, rs12241008, one of rs174537 or rs4246215 or rs174550 or rs1535, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, rs11169552, rs7136702, rs3184504, rs59336, rs73208120, rs1957636, rs4444235, rs11632715, rs16969681, rs9929218, rs16941835, rs744166, rs4939827, rs10411210, one of rs1800469 or rs2241714, rs2423279, rs4813802, rs961253, rs6066825, rs4925386” should include an “and” between the last two items of the list of SNPs so as to provide an appropriate conjunction between the penultimate and final items of the list.  
The comma at the end of step g) should be a semicolon to delineate between two different main clauses and should be followed by an “and” to provide a conjunction between the two steps of the method.
Claims 33 and 48: “first degree relatives history of colorectal cancer” should recite “first degree relatives’
Claims 38 and 50: “wherein the 45 SNPs are rs72647484, rs10911251, rs6687758, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, rs6983267, rs719725, rs10904849, rs10795668, rs704017, rs11190164, rs12241008, rs174537, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, rs11169552, rs7136702, rs3184504, rs59336, rs73208120, rs1957636, rs4444235, rs11632715, rs16969681, rs9929218, rs16941835, rs744166, rs4939827, rs10411210, rs1800469, rs2423279, rs4813802, rs961253, rs6066825, rs4925386” should include an “and” between the last two items of the list of SNPs so as to provide an appropriate conjunction between the penultimate and final items of the list.
Claim 42: “wherein agent” in lines 1-2 should recite “wherein the agent” in order to properly annotate the antecedent basis for the term agent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claims 39-50 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it 
Claim 39, and those claims dependent therefrom, recite “prophylactically or therapeutically treating the colorectal cancer of the human subject”. Claim 40 recites “wherein prophylactically or therapeutically treating the human subject comprises administering an agent that therapeutically or prophylactically treats colorectal cancer”. Claim 41 recites “wherein the agent that therapeutically or prophylactically treats colorectal cancer is a chemopreventative”. Claim 42 recites “wherein [the] agent that therapeutically or prophylactically treats colorectal cancer is a nonsteroidal anti-inflammatory drug”. Claim 43 recites “wherein the agent that therapeutically or prophylactically treats colorectal cancer is hormone therapy”. Claim 44 recites “wherein prophylactically or therapeutically treating the human subject comprises behavioral intervention”. Claim 45 recites “wherein the behavioral intervention comprises manipulation of the subject’s diet”. Claim 46 recites “wherein the manipulation of the subject’s diet comprises increasing fiber, mono-saturated fatty acids and/or fish oil”. However, based on the instant disclosure and the prior art, it would require an undue amount of experimentation to perform the above recited steps, as demonstrated by the consideration of the eight factors of enablement below.
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology. The following eight factors were to be taken into account: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. In considering these factors for the instant claims:
a) In order to practice the claimed invention, one of skill in the art must be able to prophylactically or therapeutically treat colorectal cancer of a human subject with a high propensity for colorectal cancer using any type of treatment, agent or chemopreventative in 
b) and c) The specification filed 16 November 2020 restates that the subject can be administered a therapeutic or prophylactic agent, a chemopreventative, a nonsteroidal anti-inflammatory drug, hormone therapy, behavioral intervention of diet manipulation including increase fiber, monosaturated fatty acids and/or fish oil on pg. 30, line 29 to pg. 31, lines 5. However, this disclosure is merely a restatement of the claims themselves and there is no indication of how to administer, dosages or timing of dosages for any of the proposed treatments in either a prophylactic or therapeutic manner. Furthermore, these treatments are disclosed to be for preventing or reducing the risk of colorectal cancer but there is no discussion of treatments utilized to treat a subject who has colorectal cancer.
d) The nature of the invention is drawn to prophylactically or therapeutically treat colorectal cancer of a human subject with a high propensity for colorectal cancer using any type of treatment, agent or chemopreventative in claims 39-41 and 47-50, a nonsteroidal anti-inflammatory drug in claim 42, hormone therapy in claim 43, any type of behavior intervention in claim 44, adjusting the subject’s diet in claim 45, and increasing the fiber, mono-saturated fatty acids and/or fish oil in claim 45. 
e)  The prior art discloses numerous reviews and articles regarding treatments for colorectal cancer as well as potential chemopreventatives for colorectal cancer. 
Nissen et al. (J Cancer Surviv 2012, 6, 20-32; newly cited) discloses a study that analyzes the knowledge of breast and colorectal cancer survivors about their diagnosis and treatment (title; abstract). Nissen et al. discloses that colorectal cancer patients acknowledge receiving radiation therapy, chemotherapy and 
Van Blarigan et al. (J Clin Oncol 2015, 33: 1825-1834; newly cited) discloses a review of evidence regarding the impact of physical activity and diet after colorectal cancer diagnosis in relation to quality of life, disease recurrence and survival (abstract). Van Blarigan et al. discloses that observational studies suggest a beneficial association with physical activity and colorectal cancer survival, there have not been any randomized controlled trial confirm that physical activity lowers risk of recurrence or mortality (pg. 1826, co.. 1, para. 3 to pg. 1827, col. 2, para. 3), however, there is no indication what effect physical activity has to therapeutically treat colorectal cancer. Furthermore, Van Blarigan et al. discloses that there is limited data regarding the how certain aspects of diet after diagnosis affect outcomes in colorectal cancer and that further research is needed to clarify what aspects of diet are most important, the effects of diet across various stages of disease and if there is an effect independent of prediagnostic diet (pg. 1827, col. 2, para. 4 to pg. 1832, col. 1, para. 2).
Ricchi et al. (British Journal of Cancer 2003, 88, 803-807; newly cited) a review of chemopreventative efficacy of NSAIDs and their possible role as anticancer agents (abstract). Ricchi et al. discloses that there is a large body of evidence from studies of patient with hereditary colon cancer that indicate that NSAIDs can hinder the development of colon cancer (pg. 803, col. 1, para. 3). Ricchi et al. further discloses that the management of advanced colon cancer involves mainly the use of chemotherapeutic drugs (pg. 803, col. 2, para. 3). Ricchi et al. further discloses that even though there is an indication that NSAIDs may be useful in combination therapies for cancer treatment, there are still many trials needed to 
Drew et al. (Nature Reviews Cancer March 2016, Vol. 16, pgs. 173-186; newly cited) discloses a review of the use of aspirin in chemoprevention of colorectal cancer (abstract). Drew et al. discloses that there is substantial evidence supporting the efficacy of aspirin for prevention of colorectal cancer and that the USPSTF has drafted a recommendation for the use of aspirin for the prevention of cancer, but only for particular age groups (50-59 or 60-69) with a certain level of risk depending on individual circumstances (pg. 173, col. 1, para. 1 to col. 3, para. 1; Box 1). 
Teixeira et al. (World J Gastroenterol 2014, 20(41), pgs. 15060-15069; newly cited) discloses a review of primary prevention strategies for colorectal cancer (abstract). Teixeira et al. discloses that observational studies suggest an association between regular physical activity and protection from colorectal cancer but evidence from clinical trials to establish the benefit of exercise is inadequate (pg. 15061, col. 1, para. 3 to col. 2, para. 2). Teixeira et al. further summarizes various studies that have looked at the impact of diet on colorectal cancer prevention, including the effects of fiber and omega-3s found in fish oil, but found that there was not consistent evidence of a chemopreventive effect (Table 1; pg. 15061, col. 2, para. 2 to pg. 15064, col. 1, para. 1; Table 1). Teixeira et al. also summarized studies related to various drugs, including aspirin and NSAIDs as well as hormonal therapy (Table 2; pg. 15064, col. 1, para. 2 to pg. 15065, col. 2, para. 3). Regarding aspirin and NSAIDs, Teixeira et al. discloses that the studies have demonstrated a risk reduction for colorectal cancer, but that data regarding optimal dose and duration is not well established (pg. 15064, col. 1, para. 3 and col. 2, para. 1). Teixeira et al. also discloses that 
f) The relative skill of those in diagnostics and therapeutic/prophylactic treatment is high.
g) The prior art discloses numerous reviews and articles regarding treatments for colorectal cancer as well as potential chemopreventatives for colorectal cancer. 
Nissen et al. (J Cancer Surviv 2012, 6, 20-32; newly cited) discloses a study that analyzes the knowledge of breast and colorectal cancer survivors about their diagnosis and treatment (title; abstract). Nissen et al. discloses that colorectal cancer patients acknowledge receiving radiation therapy, chemotherapy and other nonsurgical therapies to treat their colorectal cancer, however, none of them received hormone therapy to treat their colorectal cancer (Tables 1 and 2).  
Van Blarigan et al. (J Clin Oncol 2015, 33: 1825-1834; newly cited) discloses a review of evidence regarding the impact of physical activity and diet after colorectal cancer diagnosis in relation to quality of life, disease recurrence and survival (abstract). Van Blarigan et al. discloses that observational studies suggest a beneficial association with physical activity and colorectal cancer survival, there have not been any randomized controlled trial confirm that physical activity lowers risk of recurrence or mortality (pg. 1826, co.. 1, para. 3 to pg. 1827, col. 2, para. 3), however, there is no indication what effect physical activity has to therapeutically treat colorectal cancer. Furthermore, Van Blarigan et al. discloses that there is limited data regarding the how certain aspects of diet after diagnosis affect outcomes in colorectal cancer and that further research is 
Ricchi et al. (British Journal of Cancer 2003, 88, 803-807; newly cited) a review of chemopreventative efficacy of NSAIDs and their possible role as anticancer agents (abstract). Ricchi et al. discloses that there is a large body of evidence from studies of patient with hereditary colon cancer that indicate that NSAIDs can hinder the development of colon cancer (pg. 803, col. 1, para. 3). Ricchi et al. further discloses that the management of advanced colon cancer involves mainly the use of chemotherapeutic drugs (pg. 803, col. 2, para. 3). Ricchi et al. further discloses that even though there is an indication that NSAIDs may be useful in combination therapies for cancer treatment, there are still many trials needed to be performed to evaluate dosage and timing of any combination treatments (pg. 805, col. 2, para. 2 to pg. 806, col. 2, para. 3).
Drew et al. (Nature Reviews Cancer March 2016, Vol. 16, pgs. 173-186; newly cited) discloses a review of the use of aspirin in chemoprevention of colorectal cancer (abstract). Drew et al. discloses that there is substantial evidence supporting the efficacy of aspirin for prevention of colorectal cancer and that the USPSTF has drafted a recommendation for the use of aspirin for the prevention of cancer, but only for particular age groups (50-59 or 60-69) with a certain level of risk depending on individual circumstances (pg. 173, col. 1, para. 1 to col. 3, para. 1; Box 1). 
Teixeira et al. (World J Gastroenterol 2014, 20(41), pgs. 15060-15069; newly cited) discloses a review of primary prevention strategies for colorectal cancer (abstract). Teixeira et al. discloses that observational studies suggest an association between regular physical activity and protection from colorectal 
Based on these teachings, it is clear that there would be an undue amount of experimentation necessary for one of ordinary skill in the art to discern what treatments prophylactically or therapeutically treat colorectal cancer in a subject identified as having a high propensity of colorectal cancer. Even for the specifically claimed NSAIDS, diet interventions, behavioral modifications, increases in fiber, monosaturated fats or fish oil, or hormone therapy, the neither the instant specification nor the prior art provides guidance on the particular dosages or administrations of these particular items that would be effective to prophylactically or therapeutically treat colorectal cancer and in some cases even recommends against providing 
h) The claims encompass prophylactically or therapeutically treat colorectal cancer of a human subject with a high propensity for colorectal cancer using any type of treatment, agent or chemopreventative in claims 39-41 and 47-50, a nonsteroidal anti-inflammatory drug in claim 42, hormone therapy in claim 43, any type of behavior intervention in claim 44, adjusting the subject’s diet in claim 45, and increasing the fiber, mono-saturated fatty acids and/or fish oil in claim 45.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8. The rejection of claims 31-38 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 7 December 2021. 

9. Claims 31-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 31 and 39, and those claims dependent therefrom, recite “(i) identifying the human subject as at risk/having a high propensity for colorectal cancer based on a risk score produced by the following steps: a) obtaining the odds ratio (OR) of association with colorectal cancer of 45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, 2/u, and (iv) if the genotype is missing for the SNP, then the adjusted risk score for the SNP is 1, where µ= (1 - p)2 + 2p(1 - p)OR + p2OR2 , wherein OR is the odds ratio of a minor allele at the given SNP and p is the frequency of the minor allele; d) multiplying together the adjusted risk score for each of the 45 SNPs of the human subject to produce a genetic risk score of the human subject; e) obtaining a clinical risk assessment of the human subject; f) combining the clinical risk assessment of the human subject with the genetic risk score of the human subject; and g) producing a number which represents the risk of the human subject developing colorectal cancer relative to the average risk of developing colorectal cancer in the population to which the human subject belongs”. It is unclear if the metes and bounds of the identifying step are intended to include performing the steps of producing the risk score in steps (a)-(g) or if steps (a)-(g) merely define a method by with the risk score was previously determined outside the metes and bounds of the claimed invention. For examination purposes, it is interpreted that the claims are intended to require producing the risk score as part of the step of identifying the human subject as at risk or 
The term “high propensity” in claim 39, and those claims dependent therefrom, is a relative term which renders the claim indefinite. The term “high propensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the instant specification nor the prior art provide an indication of what risk score would be identified as having a “high propensity” for colorectal cancer.

Response to Arguments
10. Applicant’s arguments with respect to the rejection of claims 31-38 under 35 U.S.C. 112(b) have been considered but are moot because they do not pertain to the new grounds of rejection set forth above.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. The rejection of claims 32-38 under 35 U.S.C. 112(d) are withdrawn in view of the claim amendments filed 7 December 2021.

12. Claim 41 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment.
Claim 41 recites the limitation “wherein the agent that therapeutically or prophylactically treats colorectal cancer is a chemopreventative”. Claim 40, from which claim 41 depends, recites “wherein prophylactically or therapeutically treating the human subject comprises administering an agent that therapeutically or prophylactically treats colorectal cancer”. Komiya et al. (Jpn J Clin Oncol 2013, 43(7), pgs. 685-694; newly cited) discloses that the term “chemoprevention” is defined as the use of specific agents, including natural and chemical compounds, to suppress, delay or reverse carcinogenesis and thereby to prevent the development of cancers (pg. 685, col. 2, para. 2). Therefore, the definition of a chemopreventative in claim 41 is the same scope as the agent described in claim 40, from which claim 41 depends. Therefore, claim 41 does not recite any further limitations on claim 40.
  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
13. Applicant’s arguments with respect to the rejection of claims 32-38 under 35 U.S.C. 112(d) have been considered but are moot because they do not pertain to the new grounds of rejection set forth above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


14. The rejection of claims 31-38 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the claim amendments filed 7 December 2021. However, a new ground of rejection under 35 U.S.C. 101 is necessitated by claim amendment.

15. Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. This rejection is newly recited and necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to at least one judicial exception: 
Claim 31, and those claims dependent therefrom, recite (i) identifying the human subject as at risk of developing colorectal cancer based on a risk score produced by the following steps: with colorectal cancer of 45 SNPs a) obtaining the odds ratio (OR) of association with colorectal cancer of 45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, rs10911251, one of rs6687758 or rs6691170, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, one of rs6983267 or rs10505477 or rs7014346, rs719725, rs10904849, rs10795668, rs704017, one of rs11190164 or rs1035209, rs12241008, one of rs174537 or rs4246215 or rs174550 or rs1535, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, 2/µ, and (iv) if the genotype is missing for the SNP, then the adjusted risk score for the SNP is 1, where µ= (1 - p)2 + 2p(1 - p)OR + p2OR2 , wherein OR is the odds ratio of a minor allele at the given SNP and p is the frequency of the minor allele; d) multiplying together the adjusted risk score for each of the 45 SNPs of the subject to produce a genetic risk score of the subject; e) obtaining a clinical risk assessment of the subject f) combining the clinical risk assessment of the subject with the genetic risk score of the subject; and g) producing a number which represents the risk of the human subject developing colorectal cancer relative to the average risk of developing colorectal cancer in the population to which the human subject belongs; and (ii) enrolling the human subject in a colorectal screening program or subjecting the human subject to more frequent screening for colorectal cancer.
Claims 32-33 recite further limitations on the type of information gathered in the clinical risk assessment.
Claims 34-37 recite further limitations on the type of subject.
Claim 38 further limits the evaluated SNPs.
Claim 39, and those claims dependent therefrom, recite (i) identifying the human subject as having a high propensity for colorectal cancer based on a risk score produced by the following steps: with colorectal cancer of 45 SNPs a) obtaining the odds ratio (OR) of association with colorectal cancer of 45 single nucleotide polymorphisms (SNPs) consisting of SNPs rs72647484, rs10911251, one of rs6687758 or rs6691170, rs11903757, rs812481, rs35360328, rs10936599, rs3987, rs35509282, rs647161, rs1321311, rs16892766, one of rs6983267 or rs10505477 or rs7014346, rs719725, rs10904849, rs10795668, rs704017, one of rs11190164 or rs1035209, rs12241008, one of rs174537 or rs4246215 or rs174550 or rs1535, rs3824999, rs3802842, rs3217810, rs3217901, rs10774214, rs11169552, rs7136702, rs3184504, rs59336, rs73208120, rs1957636, rs4444235, rs11632715, rs16969681, rs9929218, rs16941835, rs744166, rs4939827, rs10411210, one of rs1800469 or rs2241714, rs2423279, rs4813802, rs961253, rs6066825, rs4925386; b) obtaining the identity of alleles present in the genome of the subject at a panel of SNPs consisting of the 45 SNPs; c)  determining an adjusted risk score for each of the 45 SNPs of the subject, where: (i) if two major alleles are present at the SNP, then the adjusted risk score for the SNP is 1/µ, (ii) if one major and one minor allele are present at the SNP, then the adjusted risk score for the SNP is OR/µ, (iii) if two minor alleles are present at the SNP, then the adjusted risk score for the SNP is OR2/µ, and (iv) if the genotype is missing for the SNP, then the adjusted risk score for the SNP is 1, where µ= (1 - p)2 + 2p(1 - p)OR + p2OR2 , wherein OR is the odds ratio of a minor allele at the given SNP and p is the frequency of the minor allele; d) multiplying together the adjusted risk score for each of the 45 SNPs of the subject to produce a genetic risk score of the subject; e) obtaining a clinical risk assessment of the subject f) combining the clinical risk assessment of the 
Claims 47-48 further limit the information gathered in the clinical risk assessment.
Claim 49 further limits the subject.
Claim 50 further limits the SNPs evaluated by the method. 
The limitations for obtaining a clinical risk assessment and enrolling a subject in colorectal cancer screening or subjecting the human subject to further colorectal cancer screening that equate to mental processes that a doctor would go through when evaluating a patient for colorectal cancer that can be performed with pen and paper, which falls under both the “Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. The limitations for producing a risk score require the performance of specific mathematical calculations to determine the adjusted risk score for each SNP, the genetic risk score, the combined risk score or producing a number representing the risk of the human subject developing colorectal cancer relative to the average risk of developing colorectal cancer either by reciting the specific equation or a textual equivalent of the mathematical calculation to perform. Therefore, these limitations fall under the “Mathematical concepts” grouping of abstract ideas. Furthermore, the steps of obtaining the information and producing a risk score based on the obtained information equate to limitations of collecting information and analyzing it that can be practically performed in the human mind or with pen and paper, which also falls under the “Mental processes” grouping of abstract ideas. In addition, the claims recite a natural relationship between the presence or absence major and minor alleles at 45 SNP locations and the risk of colorectal cancer in an individual. This relationship is similar to the relationship between a patient’s metabolizer genotype and the risk that the patient will suffer OTc prolongation after administration of a medication that the courts identified as a law of nature in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). Therefore, the claims also recite a law of nature that is a correlation between the presence or absence major and minor alleles at 45 SNP locations and the risk of colorectal cancer in an individual. As such, claims 31-50 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to apply the judicial exception. Claims 31-38 and 37-50 do not recite any elements in addition to the recited judicial exceptions.  Claims 39-46 recite the following additional elements:
Claim 39, and those claims dependent therefrom, recite “prophylactically or therapeutically treating the colorectal cancer of the human subject”. 
Claim 40 recites “wherein prophylactically or therapeutically treating the human subject comprises administering an agent that therapeutically or prophylactically treats colorectal cancer”. 
Claim 41 recites “wherein the agent that therapeutically or prophylactically treats colorectal cancer is a chemopreventative”. 
Claim 42 recites “wherein [the] agent that therapeutically or prophylactically treats colorectal cancer is a nonsteroidal anti-inflammatory drug”. 
Claim 43 recites “wherein the agent that therapeutically or prophylactically treats colorectal cancer is hormone therapy”. 
Claim 44 recites “wherein prophylactically or therapeutically treating the human subject comprises behavioral intervention”. 
Claim 45 recites “wherein the behavioral intervention comprises manipulation of the subject’s diet”. 
Claim 46 recites “wherein the manipulation of the subject’s diet comprises increasing fiber, mono-saturated fatty acids and/or fish oil”.
Although these additional elements recite prophylactically or therapeutically treating the subject for colorectal cancer, these additional elements do not equate to a particular treatment or prophylaxis for a disease or medical condition. Claims 39-41 and 44-45 give no indication as to what type of treatment is applied or what changes are made in order to achieve the treatment that they equate more to instructions to apply the judicial exception in a generic way (see MPEP 2106.04(d)(2)). While claims 42-43 and 46 more particularly recite the treatment that is being applied, the particular treatments recited have at most a nominal relationship to the exception altogether. For example, Teixeira et al. (World J Gastroenterol 2014, 20(41), pgs. 15060-15069; newly cited) discloses a review of primary prevention strategies for colorectal cancer (abstract). Teixeira et al. discloses that observational studies suggest an association between regular physical activity and protection from colorectal cancer but evidence from clinical trials to establish the benefit of exercise is inadequate (pg. 15061, col. 1, para. 3 to col. 2, para. 2). Teixeira et al. further summarizes various studies that have looked at the impact of diet on colorectal cancer prevention, including the effects of fiber and omega-3s found in fish oil, but found that there was not consistent evidence of a chemopreventive effect (Table 1; pg. 15061, col. 2, para. 2 to pg. 15064, col. 1, para. 1; Table 1). Teixeira et al. also summarized studies related to various drugs, including aspirin and NSAIDs as well as hormonal therapy (Table 2; pg. 15064, col. 1, para. 2 to pg. 15065, col. 2, para. 3). Regarding aspirin and NSAIDs, Teixeira et al. discloses that the studies have demonstrated a risk reduction for colorectal cancer, but that data regarding optimal dose and duration is not well established (pg. 15064, col. 1, para. 3 Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the judicial exception or conventional activity. Claims 31-38 and 37-50 do not recite any elements in addition to the recited judicial exceptions.  Claims 39-46 recite the following additional elements:
Claim 39, and those claims dependent therefrom, recite “prophylactically or therapeutically treating the colorectal cancer of the human subject”. 
Claim 40 recites “wherein prophylactically or therapeutically treating the human subject comprises administering an agent that therapeutically or prophylactically treats colorectal cancer”. 
Claim 41 recites “wherein the agent that therapeutically or prophylactically treats colorectal cancer is a chemopreventative”. 
Claim 42 recites “wherein [the] agent that therapeutically or prophylactically treats colorectal cancer is a nonsteroidal anti-inflammatory drug”. 
Claim 43 recites “wherein the agent that therapeutically or prophylactically treats colorectal cancer is hormone therapy”. 
Claim 44 recites “wherein prophylactically or therapeutically treating the human subject comprises behavioral intervention”. 
Claim 45 recites “wherein the behavioral intervention comprises manipulation of the subject’s diet”. 
Claim 46 recites “wherein the manipulation of the subject’s diet comprises increasing fiber, mono-saturated fatty acids and/or fish oil”. 
Claims 39-41 and 44-45 give no indication as to what type of treatment is applied or what changes are made in order to achieve the treatment that they equate more to instructions to apply the judicial exception in a generic way (see MPEP 2106.04(d)(2) and MPEP 2106.05(f)). While claims 42-43 and 46 more particularly recite the treatment that is being applied, the there is little indication of how to actually treat colorectal cancer with these medications. When regarding these are purely standalone additional elements without the judicial exception of the association to the risk of colorectal cancer, NSAIDs, hormone therapy and diet interventions are all conventional medications or dietary interventions that are people commonly take and commercially available medications and supplements are readily available in stores. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 31-50 are not patent eligible.


Response to Arguments
16. Applicant’s arguments with respect to the rejection of claims 31-38 under 35 U.S.C. 101 for not reciting a statutory category of invention have been considered and are persuasive (pg. 12, para. 3 of Applicant’s Remarks). 

17. Applicant remarks that claims 31 and 39 are patent-eligible because they recite steps that select multiple natural correlations and improve their predictive value by combining these selected natural correlations in a specific way (pg. 12, para. 4 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.05(a) sets forth:
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
Therefore, the judicial exception itself cannot provide the improvement. Applicant’s remarks cite that the combination of the correlations via the risk is the improvement. However, this combination is also part of the recited judicial exception. Therefore, Applicant’s arguments equate to arguing that the abstract idea itself is improved, which is not sufficient to provide an improvement to technology. Rather, the improvement must be realized or reflected in one or more additional elements that lie outside the recited judicial exception.  

18. Applicant asserts that claims 31 and 39 recite limitations of enrolling the human subject in a colorectal screening program or subjecting the human subject to more frequent screening for colorectal cancer (claim 31) or prophylactically or therapeutically treating the colorectal cancer (claim 39) that are directly related to the improvement, are specific to the treatment of colorectal cancer, and are directed connected to the determination of a subject’s increased risk of developing colon cancer (pg. 12, para. 5 to pg. 13, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As discussed above regarding the limitation of claim 31, subjecting the human subject to further colorectal cancer screening equates to mental processes that a doctor would go through when evaluating a patient for colorectal cancer that can be performed with pen and paper, which falls under both the “Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. This is because this limitation is similar to a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982) that was identified by the courts as an abstract idea. Therefore, this is not an additional element that can reflect an improvement to technology. Rather this limitation is part of the recited judicial exception itself.
Regarding the limitations of claims 39-46, these limitations do not equate to a particular treatment or prophylaxis for colorectal cancer.  Claims 39-41 and 44-45 give no indication as to what type of treatment is applied or what changes are made in order to achieve the treatment that they equate more to instructions to apply the judicial exception in a generic way (see MPEP 2106.04(d)(2)). While claims 42-43 and 46 more particularly recite the treatment that is being applied, the particular treatments recited have at most a nominal relationship to the exception altogether, as evidenced by the discussion of Teixeira et al. in the rejection above. Therefore, these limitations have not met the standard necessary to equate to a particular treatment or prophylaxis for colorectal cancer.

Conclusion
	19. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


E-mail Communications Authorization
20. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631